Citation Nr: 0421377	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-16 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for disability of the left 
eye.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who has verified active service 
from January 1949 to January 1950 (and claims subsequent 
active or inactive duty for training).  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  A hearing 
before a hearing officer at the RO was held in August 2000.  
In October 2002, the Board undertook additional development 
of evidence.  In August 2003, the case was remanded for RO 
initial consideration of the additional evidence obtained.


FINDING OF FACT

On January 22, 1951, while working at home with his father, 
the veteran sustained a left eye injury (requiring 
enucleation); he was not on active military, naval, or air 
service when the injury occurred.  


CONCLUSION OF LAW

The veteran's left eye injury on January 22, 1951 was not 
suffered in line of duty, and service connection is not 
warranted for current left eye blindness that is a residual 
of such injury.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.6, 3.203 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The claim for service connection for disability of the left 
eye, characterized as "blindness," was initially denied in 
the June 2000 rating decision as not well grounded.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA eliminated the concept of a 
well-grounded claim, and the veteran's claim was re-
adjudicated on the merits.  He was notified of the basis for 
the denial.  See August 2001 and October 2003 supplemental 
statement of the case (SSOC).  A January 2002 letter informed 
the veteran of the VCAA, advised him of the evidence needed 
to establish service connection and informed him of his and 
VA's respective responsibilities in claims development.  The 
letter advised him to respond in 60 days.  No evidence has 
been submitted by the veteran in the more than two years 
since.  The October 2003 SSOC informed him of pertinent VCAA 
implementing regulations.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously could not have been given prior to enactment 
of the VCAA.  Notice was provided prior to the RO's 
subsequent adjudication (on the merits) and certification to 
the Board.  As to notice content, while the veteran was not 
specifically advised to submit everything in his possession 
pertinent to the claim, the January 2002 letter advised him 
what type of evidence, to include medical records, was 
necessary to establish entitlement to the benefits sought.  
The veteran was also advised that he should submit such 
evidence, and that that VA would assist him in obtaining 
medical records.  In these circumstances, advising him to 
submit everything he has pertinent to this claim would serve 
no useful purpose.  He has received all essential notice, and 
is not prejudiced by any technical notice deficiency along 
the way.  (Regardless, the law is dispositive, and no further 
notice is necessary.)

Regarding the "duty to assist," the RO has attempted, through 
all appropriate channels, to obtain the veteran's service 
medical records.  Correspondence from the National Personnel 
Records Center (NPRC) dated in March 2000 and April 2001 
notes that none of the appellant's service medical records or 
extracts from the Surgeon General's Office (SGO) were on file 
at NPRC.  "Fire related service" was noted.  Where records 
have been lost or destroyed by fire, VA has a heightened duty 
to assist the veteran in developing his claims.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  Here, the Board 
arranged for exhaustive development of the information that 
will be dispositive, i.e., that regarding the veteran's duty 
status on the critical date.  No relevant evidence remains 
outstanding.  VA's duty to assist is met.    

Factual Background

The veteran seeks service connection for left eye blindness 
(enucleation).  He alleges that the disability is the result 
of an injury sustained on January 22, 1951.  The date of 
injury is confirmed by a private medical statement, and is 
not in dispute.  

The question before the Board is the matter of the veteran's 
duty status when the injury occurred.  For the disability due 
to injury to be service connected, the injury must have been 
incurred in line of duty.  38 U.S.C.A. §§ 1110, 1131.  An 
injury in line of duty means one sustained while on active 
military, naval, or air service.  38 C.F.R. § 3.1(m).  Active 
service includes active duty and active and inactive duty for 
training during which period an injury resulting in 
disability occurred.  38 C.F.R. § 3.6.  VA is bound by 
Service Department certifications of service.  38 C.F.R. 
§ 3.203 (And as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) in Duro v. Derwinski, 2 
Vet. App. 530, 532, (1991).  

A report of separation from the armed forces of the United 
States reveals that on January 9, 1950 the veteran was 
released from active duty and transferred to the Reserves for 
6 years.  The Service Department certified ultimately, in 
February 2003, that while the veteran was still in the 
Reserves in January 1951, he had no active service that 
month.  

The veteran asserts that he was under orders to report to 
active duty when the injury occurred.  In support of his 
claim he has submitted a private doctor's statement, dated 
March 15, 1951, stating that the veteran had been injured on 
January 22, 1951; had the left eye enucleated on March 5, 
1951; and was unable to appear "as per orders" because the 
eye had not yet healed sufficiently.  

The veteran was discharged from the U.S. armed forces in 
April 1951.  

At his August 2000 hearing the veteran testified that he was 
recalled to active duty in early 1951, and was to report to 
Fort Sheridan.  He added that the left eye injury in question 
occurred while he was home helping his father.  

Laws and Regulations

Analysis

As was noted above, the Service Department has certified that 
the veteran was not on active duty when his left eye injury 
occurred.  VA is bound by that certification of nonservice.  
See Duro, supra.  Accordingly the evidence establishes that 
the left eye injury was not sustained in line of duty.  The 
law is dispositive; service connection for left eye 
disability resulting from an injury on January 22, 1951 is 
not warranted.  38 U.S.C.A. 1110, 1131.  

While the Service Department certification of nonservice is 
binding, the Board has reviewed the statements, submissions, 
and testimony by the veteran to see if there is any 
reasonable basis for disputing (pursuing further development 
regarding) the Service Department certification.  The Board 
finds there is not.  Although the evidence does not include a 
copy of a notice ordering (recalling) the veteran to active 
duty, the there is no reason to question that the veteran had 
received such notice.  That would be consistent with the 
private medical statement of March 15, 1951, requesting that 
because of his injury the veteran be excused from timely 
reporting as ordered (and also consistent with the fact that 
the fact that the Korean Conflict had ensued in the interim 
since the veteran's January 1950 separation from duty).  This 
evidence suggests that the recall to active duty was to be 
effective contemporaneous with, or subsequent to the date of 
the statement.  It is not inconsistent with the Service 
Department certification that the veteran had no active 
service in January 1951.  That the veteran may have had a 
notice to report for active duty at some point in time does 
not establish that he was on active duty when the injury 
occurred.  In fact, it suggests otherwise.  If he was to 
report for active duty at a military facility but was injured 
while still at home, such would tend to show that his injury 
was not in line of duty (as he was not yet on active duty).

The certification of service by the Service Department is 
dispositive.  The claim must be denied.  See Sabonis v. Brown 
6 Vet. App. 426 (1994).  


ORDER

Service connection for disability of the left eye is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



